



EXHIBIT 10.1


Summary of Non-Employee Director Compensation Program


Effective March 1, 2013, the board of directors (the “Board”) of IZEA Worldwide,
Inc. implemented a compensation program that entitles each serving non-employee
director to receive the following compensation:


•An annual board retainer fee of $25,000, payable in restricted stock by January
31st each calendar year, vesting in equal monthly installments from January
through December for each month of service.


•A cash retainer fee of $20,000 per year, payable in regular intervals and on a
pro-rated basis for their months of service as a director or upon mutual
agreement payable in restricted stock.


•Reimbursement of actual and necessary travel and related expenses in connection
with attending in-person Board meetings.


•A $1,000 per meeting fee for all meetings of the Board attended by the
director, subject to a $6,000 annual cap.


•A $1,000 per Audit Committee meeting fee attended by a member of the Audit
Committee, subject to a $4,000 annual cap.

